Guy, J.
Action for conversion of certain stocks pledged with plaintiff’s assignor as security for a loan. Defendant Cukor borrowed the stock from the pledgee for the purpose • of voting thereon, agreeing in writing to return it in a week.
Cukor, instead of keeping his agreement, turned the stock over to Berg, who refused to return the stock, claiming (but not' proving) that Cukor owed some money to a corporation of which he was an officer.
Defendants offered no evidence, and the trial judge dismissed the complaint.
The delivery to Cukor was for a special purpose, and it did not defeat the pledgee’s lien thereon. Markham v. Jaudon, 41 N. Y. 236, 241; Fairbanks v. Sargent, 117 id. 334.
Berg, on the proofs, had no more right to retain the stock *405without the plaintiff’s consent than he would have had to take it forcibly.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
Seabury and Bijur, JJ., concur.
Judgment reversed.